internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 4-plr-116132-99 date date re legend grantor spouse daughter son a b_trust trust trust trust date date date date year plr-116132-99 dear we received your letter dated date requesting rulings concerning the application of sec_2041 and sec_2514 of the internal_revenue_code to the trusts referenced above according to the facts submitted on date prior to date grantor created four irrevocable trusts trust trust trust and trust collectively the trusts for the benefit of grantor spouse and their issue no additional transfers were made to the trusts after their creation grantor died on date the current primary beneficiaries of trust and trust are spouse daughter and daughter’s issue the current primary beneficiaries of trust and trust are spouse son and son’s issue other than the designation of the beneficiaries the dispositive terms of the trusts are identical article fourth a provides that the trustees shall pay to or apply for the benefit of spouse annually or more often as determined by the trustees the entire net_income of the trust the trustees other than spouse if then a trustee shall have the power at any time or times during the life of spouse a to pay to or apply for the benefit of spouse such part or parts of all of the principal of the trust as the trustees shall determine in the trustees’ absolute and uncontrolled discretion for any reason whatsoever notwithstanding that such payments may result in the termination of the trust and b to pay to or apply for the benefit of one or more or all of the issue of the grantor such part parts or all of the principal of the trust in such proportions as the trustees shall determine in the trustees’ absolute and uncontrolled discretion for any reason whatsoever notwithstanding that such payments may result in the termination of the trust under article fourth b on spouse’s death the trust corpus is to be distributed pursuant to spouse’s exercise of a testamentary special power to appoint corpus directly to grantor’s family members or trusts for their benefit should spouse fail to exercise her power_of_appointment article fifth provides that the trust corpus is to be held in further trust for the benefit of daughter with respect to trust and trust and son with respect to trust and trust article tenth provides that no person who shall be or become a trustee shall participate in any decision by the trustees to pay or apply principal or income of any trust to himself or herself or to or for the benefit of issue of such person and any such decision shall be made solely by the other acting trustees article nineteenth provides that there may be one or more but no more than three trustees successor or additional trustees may be designated by a committee created pursuant to article twentieth any trustee may resign or cease to act as trustee at any time with or without cause by written notice of such resignation to the committee and the other trustees in the event of a vacancy successor trustees shall plr-116132-99 be designated by the committee the trustees shall act and all questions shall be decided by a majority of their number provided however that trustees who are specifically disqualified from acting under a specific article shall not be counted article twentieth a provides that spouse shall be the original member of the committee and that spouse may designate one or two additional members of the committee any member with or without resigning may by instrument in writing executed and delivered during his or her lifetime or by his or her last will and testament designate the person who is to succeed him or her as a member of the committee which designation may be changed at any time before such member vacates his or her office if any committee member ceases to act as a committee member without having designated a successor his or her successor shall be selected by the remaining members of the committee or if only one remains by that one if at any time there is no member of the committee then a committee shall be selected by the then trustees or if there are no trustees at such time by the person or the majority vote of the persons among whom the income of the trust could then be distributed article twentieth b provides that the committee may remove with or without cause any trustee or trustees from office at any time and may appoint additional trustees or successor trustees to the extent permitted by article nineteenth such additional or successor trustee or trustees may be any person or persons including any member or members of the committee the original co-trustees of all four trusts were spouse daughter and b b was an unrelated individual on date spouse in her capacity as the committee for each trust removed b as the trustee and appointed son as the successor co-trustee of all four trusts on date spouse as the committees for trust and trust removed son as the trustee of trust and trust and appointed an unrelated_person a as successor trustee similarly on date spouse as the committees for trust and trust removed daughter as the trustee of trust and trust and appointed a as successor trustee at the present time spouse daughter and a continue to serve as trustees of trust and trust and spouse son and a continue to serve as trustees of trust and trust spouse served as the sole member of the committees for all four trusts until date when spouse resigned as the sole member for trust and trust and designated son as her successor son continues to serve as the sole member of the committees for trust and trust while spouse remains the sole member of the committees for trust and trust you have requested the following rulings if spouse dies while serving as a member of the committee of any of the trusts she will not be treated as having a general_power_of_appointment at her death plr-116132-99 within the meaning of sec_2041 as a result of her possession of a power as a member of the committee to remove the trustees of such trusts and appoint successor trustees including the power to appoint herself as trustee spouse will not be treated as releasing or having released a general_power_of_appointment within the meaning of sec_2041 or sec_2514 as a result of resigning as a member of the committee of any of trusts law and analysis sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive sec_2041 provides that a general_power_of_appointment is a power that is exercisable in favor of the decedent the decedent’s creditors or the creditors of the decedent’s estate however a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides that a power in a decedent to remove or discharge a trustee and appoint himself may be a power_of_appointment for example if under the terms of a_trust instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and the decedent has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself the decedent is considered as having a power_of_appointment sec_2514 provides that the exercise or release of a general_power_of_appointment created after date is deemed a transfer of property by the individual possessing the power in general rules similar to those applicable under sec_2041 in determining what constitute a general_power_of_appointment also apply for purposes of sec_2514 see eg b further sec_25_2514-3 provides that if a trustee holds a power in the capacity as a trustee that is considered a general power the individual’s resignation or removal as trustee will cause a lapse of the power revrul_79_353 1979_2_cb_325 held that the value of property transferred to a_trust is includible in the decedent-grantor’s gross_estate under sec_2036 and sec_2038 if the grantor retains the power to remove the corporate trustee without plr-116132-99 cause and appoint another corporate trustee and the trustee is endowed with broad discretionary powers in revrul_81_51 1981_1_cb_458 the service announced that revrul_79_353 would be applied prospectively only specifically revrul_81_51 held that if on or before date the date of publication of rev_rul a grantor transferred property to an irrevocable_trust retaining the power to remove at will and replace the corporate trustee with another corporate trustee no estate_tax consequences will result on account of the retained removal and replacement power subsequently the service reconsidered the position on this issue in revrul_95_58 1995_2_cb_191 this ruling revoked revrul_79_353 and revrul_81_51 and holds that a decedent-settlor’s reservation of an unqualified power to remove a trustee and appoint an individual or corporate successor trustee that is not related or subordinate to the decedent within the meaning of sec_672 is not considered a reservation of the trustee’s discretionary power of distribution over the property transferred by the decedent-settlor to the trust sec_672 defines the term related_or_subordinate_party to mean any nonadverse_party who is the grantor’s spouse if living with the grantor or any one of the following the grantor’s father mother issue brother or sister an employee of the grantor a corporation or any employee of a corporation in which the stock holdings of the grantor and the trust are significant from the viewpoint of voting control a subordinate employee of a corporation in which the grantor is an executive in the present case trust sec_1 and authorize the removal and replacement of trustees by the committees for each trust the trustee of any trust may be replaced with a corporate or an individual trustee including individuals who are beneficiaries of the trusts article tenth however provides that no person who shall be or become a trustee shall participate in any decision by the trustees to pay or apply principal or income of any trust to himself or herself or to or for the benefit of issue of such person and any such decision shall be made by the other trustees then acting further trust sec_1 and were created prior to date although revrul_95_58 revoked revrul_81_51 a_trust that was exempt from the application of revrul_79_353 by virtue of revrul_81_51 does not lose this exemption even if the trust otherwise fails to meet the standard set forth in revrul_95_58 based on the above we conclude as follows should spouse die while serving as a member of the committee of any of trust sec_1 or she will not be treated as having a general_power_of_appointment at death within the meaning of sec_2041 solely as a result of possessing a power as a member of the committee to remove the trustees of the trusts and appoint successor trustees including the power to appoint herself as trustee plr-116132-99 spouse will not be treated as releasing or having released a general_power_of_appointment within the meaning of sec_2041 or sec_2514 as a result of resigning as a member of the committee of any of the trusts except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code in particular no opinion is expressed on the consequences of the manner in which spouse has exercised or may exercise the power to remove and replace trustees such a determination is factual in nature and not appropriate for advance_ruling purposes this ruling is based on the facts and applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in the ruling take effect the ruling will have no force or effect if the taxpayer is in doubt whether there has been a change in material fact or law a request for reconsideration of this ruling should be submitted to this office this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative sincerely assistant chief_counsel passthroughs and special industries by george masnik chief branch enclosure copy for sec_6110 purposes
